Title: To Thomas Jefferson from Thomas Rodney, 23 April 1804
From: Rodney, Thomas
To: 


          Washington, Mississippi Territory, 23 Apr. 1804. Rodney sends TJ a detailed account of the western country, including descriptions of the Ohio and Mississippi Rivers and their respective valleys. He has received only imperfect information regarding the west side of the Mississippi. The business of the land office is progressing, but he awaits the supplementary act from Congress before proceeding further. The people of Mississippi are greatly apprehensive about their land titles, but Rodney believes economic improvement will be rapid once titles have been confirmed. He feels that Indians may still be a threat to settlers. Slaves are numerous in the territory and “are never to be trusted if any Opertunity Offers in favor of their Liberation.” Rodney has observed hundreds of Choctaws in a starving condition, who beg and steal food to the consternation of white settlers. Local politics have been marked by moderation since Rodney’s arrival and the land commissioners treated with respect by the inhabitants. Rodney has been informed of two young surveyors, Lewis and Fenton, who made extensive explorations of the western country beyond the Missouri River and perhaps as far as the Columbia River. He believes Meriwether Lewis will explore nearly the same country “much more amply and correctly.” Rodney recommends William Dunbar, Isaac Briggs, and John Girault for appointments in Louisiana. Rodney provides descriptions of the numerous Indian mounds and fortifications in Mississippi and offers his own speculations of the builders and their eventual fate. Robert Williams and Briggs left New Orleans on 12 Mch. and Rodney plans on returning to Delaware once the business of the land office is complete. He has seen fossils and speculates that two large quadrupeds, one elephant-like and the other carnivorous, once occupied the western country. In a 28 Apr. postscript, Rodney notes the arrival of the act of Congress extending the time for submitting land claims, which will undoubtedly extend his stay. He expects that Meriwether Lewis has informed TJ of the “large & Curious bones” he collected on his journey down the Ohio River and forwarded to Natchez. Unfortunately, Rodney did not learn of their arrival until after many were “broken and taken off or otherwise lost for want of Care.” Ferdinand L. Claiborne has taken charge of the remainder.
        